PER CURIAM.
South Portland Shipyard and Marine Railway Corp. (“the Shipyard”) appeals from the dismissal in the Superior Court (Cumberland County, Perkins, J.) of its M.R.Civ.P. 80B appeal of a decision of the South Portland Board of Appeals. The Superior Court did not abuse its discretion when it dismissed the case for want of prosecution, finding no excusable neglect when the Shipyard failed to file its brief and the record for nearly six months after the deadline imposed by M.R.Civ.P. 80B(g). Kirkpatrick v. City of Bangor, 517 A.2d 320 (Me.1986); Haskell v. Phinney, 460 A.2d 1354 (Me.1983). Because the Shipyard could not reasonably have expected to *415prevail in this appeal, we assess sanctions for a frivolous appeal as authorized by M.R.Civ.P. 76(f). Kirkpatrick, 517 A.2d at 321-322.
The entry is:
Judgment affirmed.
Defendants are awarded treble costs and $500 toward their attorney fees.
All concurring.